McFARLAND, J.
This is an action by the assignee of Emma, F. Sanders and W. W. Cowell, insolvents, to compel defendant to convey to plaintiffs certain lots of land, upon *788the averment that they were conveyed to defendant by said Emma P. Sanders without consideration, and for the purpose of defrauding creditors, etc. Defendant claimed that he had furnished the purchase money to buy said lots; that the deed was made to said Emma (who was his daughter) to hold for him in trust, as she transacted most of his business for him; and that she afterward conveyed the lots to him at his request, because she was about to be married. The case was tried by the court without a jury, and judgment was rendered for the defendant. Afterward, however, on motion of plaintiff, a new trial was granted and defendant appealed from the order granting the new trial.
One of the grounds of the motion for a new trial was the insufficiency of the evidence to support the findings and decision. While we cannot see clearly why the learned judge of the court below granted the motion, still as there was a conflict of evidence on material points, we would not be justified in interfering with his discretion.
Order affirmed.
We concur: Sharpstein, J.; Thornton, J.